Citation Nr: 1442238	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-02 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Management Center in Milwaukee, Wisconsin

THE ISSUE

Entitlement to an increased rate of Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to October 1976.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 decision of the Milwaukee, Wisconsin, Regional Office (RO) Pension Management Center (PMC) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran died in January 2003. 

2.  In a January 2008 rating decision, the RO awarded service connection with a 100 percent rating for metastatic lung cancer effective August 29, 2002.

3.  The Veteran was not in receipt of, nor was he entitled to receive, compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding his death.  


CONCLUSION OF LAW

The criteria for entitlement to an increased rate of DIC have not been met.  38 U.S.C.A. §§ 1311, 1318 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.21 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As explained below, in this case the appellant is only entitled to DIC benefits at the basic rate.  A June 2011 letter from the RO notified the appellant of the requirements for additional monthly DIC benefits.  To the extent the VCAA applies to the case, further notification or assistance would be of no useful purpose in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  A remand is inappropriate where there is no possibility of any benefit flowing to the appellant.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran died in January 2003.  At the time of the Veteran's death, a claim of service connection for metastatic lung cancer due to radiation exposure was pending.  

In a January 2008 rating decision, the RO awarded service connection for metastatic lung cancer on an accrued basis.  A total schedular rating of 100 percent was assigned for this disability effective August 29, 2002.  The RO also granted service connection for the cause of the Veteran's death.  

In February 2008, the appellant was notified that she was entitled to monthly DIC benefits pursuant to the basic DIC rate set forth in 38 U.S.C.A. § 1311(a)(1) that was effective December 1, 2008 (then in the amount of $1091.00).  The rate was in the amount of $1,154.00 when the appellant pursued the claim.  The amount is currently $1195.00.  

The appellant contends that she is entitled to an additional $246.00 per month in DIC benefits.  When DIC was granted, the additional allowance was $233.00.  The current additional allowance is $254.00

DIC is payable to a veteran's surviving spouse when the veteran dies from a service-connected disability.  38 U.S.C.A. §§ 1310, 1318; 38 C.F.R. § 3.5(a).  The rates of dependency and indemnity compensation for surviving spouses are published in tabular form in appendix B of the VA Manual M21-1 and are to be given the same force and effect as if published in the regulations of Title 38, Code of Federal Regulations.  38 C.F.R. § 3.21.

The rate of DIC payments is determined under 38 U.S.C.A. § 1311, which provides that DIC shall be paid to a surviving spouse at the basic monthly rate as detailed above.  38 C.F.R. § 1311(a)(1).

The rate of DIC under paragraph (1) of 38 C.F.R. § 1311(a)(1) shall be increased by an additional allowance in the case of the death of a veteran who at the time of death was in receipt of or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death.  Only the periods in which the Veteran was married to the surviving spouse shall be considered.  See 38 C.F.R. § 1311(a)(2).

Based on the clear language of 38 U.S.C. § 1311(a)(2), the appellant is not entitled to additional DIC benefits in either of the monthly amounts set forth above.  

A marriage certificate in the claim file shows the appellant and the Veteran were married in December 1956 and this marriage lasted until the Veteran's death in 2003.  However, at the time of the Veteran's death, he was entitled to receive service connection for a disability that was rated totally disabling for a period of less than 1 year immediately preceding his death.  

At the time of his death in January 2003, the Veteran was not service connected for any disability.  While service connection for metastatic lung cancer for accrued benefit purposes was granted in a February 2008 rating action, and rated totally disabling, the effective date for the grant of service connection was August 29, 2002.  

As the Veteran was not in receipt of, nor was he entitled to receive, service connection for a disability that was rated totally disabling for a continuous period of at least eight years immediately preceding his death, the appellant is not entitled to the additional rate of DIC under paragraph (1) of 38 C.F.R. § 1311(a)(2).  

The appellant is receiving the maximum monthly DIC entitlement amount which is allowed under relevant law.  The claim must be denied as a matter of law.  Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to an increased rate of DIC under the provisions of 38 U.S.C. § 1311(a)(2) is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


